 Case 20-10313-mdc        Doc 55-1 Filed 07/01/20 Entered 07/01/20 09:32:20                             Desc
                                Service List Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: James Michael Stritch                          BK NO. 20-10313 MDC
                                      Debtor(s)
                                                          Chapter 13
    M&T BANK
                                      Movant
                     vs.

    James Michael Stritch
                                      Debtor(s)

    William C. Miller Esq.,
                                      Trustee

                                    CERTIFICATE OF SERVICE

    I, Rebecca A. Solarz of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on July 01, 2020, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                          Wayne, PA 19087Holly Smith Miller, Gellert
    Debtor(s)
    James Michael Stritch                                 Scali Busenkell & Brown, LLC, 8 Penn Center
    120 Bryn Mawr Avenue                                  1628 John F. Kennedy Boulevard, Suite 1901
    Newton Square, PA 19073                               Philadelphia, PA 19103

    Attorney for Debtor(s)                                Trustee
    Anthony A. Frigo, Esq.                                William C. Miller Esq.
    The Law Offices of Anthony A. Frigo                   P.O. Box 1229
    175 Strafford Ave., Suite One                         Philadelphia, PA 19105


Method of Service: electronic means or first class mail

Dated: July 01, 2020

                                                          /s/Rebecca A. Solarz Esquire
                                                          Rebecca A. Solarz Esquire
                                                          Attorney I.D. 315936
                                                          KML Law Group, P.C.
                                                          BNY Mellon Independence Center
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106
                                                          215-825-6327
                                                          rsolarz@kmllawgroup.com
